Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2007                                                                                            Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131120                                                                                                 Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellee, 

                                                                    SC: 131120      

  v                                                                 COA: 268122       

                                                                    Ingham CC: 01-077237-FC

  ANTHONY TYRONE JACKSON,

             Defendant-Appellant. 

  ______________________________________
         On order of the Court, it appearing that counsel for defendant-appellant did not
  received noice of the entry of the order of November 29, 2006, that order is reissued this
  date. The order reads:

                      “On order of the Court, the application for leave to appeal the
        March 13, 2006 order of the Court of Appeals is considered, and it is
        DENIED, because the defendant has failed to meet the burden of
        establishing entitlement to relief under MCR 6.508(D).”




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 3, 2007                         _________________________________________
                                                                               Clerk